Exhibit 10.41

 

October 16, 2002

 

Alloy Ventures

480 Cowper Street

Second Floor

Palo Alto, California

Attn:  Tony Di Bona

 

Sprout Group

11 Madison Avenue

13th Floor

New York, NY 10010

Attn: Kathleen D. La Porte

 

Re:          Waiver

Ladies and Gentlemen:

Reference is hereby made to that certain Preferred Stock and Warrant Purchase
Agreement dated as of June 25, 2002 (the “Purchase Agreement”), by and among
Pharsight Corporation (“Pharsight”) and each of the purchasers named therein
(collectively, the “Purchasers”).  All capitalized but undefined terms used
herein shall have the meanings ascribed to them in the Purchase Agreement.

Pharsight hereby requests each of the Purchasers to waive the requirement to
cause the Registration Statement to be filed prior to 105 days after the Initial
Closing Date pursuant to Section 9.1(a) of the Purchase Agreement.  Further,
Pharsight hereby requests each of the Purchasers to waive until November 30,
2002, any rights to any liquidated damages it may have pursuant to Section
9.2(f) of the Purchase Agreement.  In this regard, each of the Purchasers hereby
acknowledges that if this waiver is given, (a) Pharsight will rely on this
waiver in connection with the timing of seeking the effectiveness of the
Registration Statement; and (b) Pharsight shall not be obligated to make any
payment of liquidated damages to any Purchaser in the event a Registration
Statement covering all of the Registrable Securities has not been declared
effective by the SEC on or prior to November 30, 2002.  If a Registration
Statement covering all of the Registrable Securities has not been declared
effective by the SEC on or prior to November 30, 2002, then liquidated damages
shall begin to accrue beginning November 30, 2002 pursuant to the terms of
Section 9.2(f) of the Purchase Agreement; provided, that such period of time
covered herein shall be tolled to the extent of any delays caused solely by any
Purchaser Delay.

In the event that Purchasers who hold at least 75% of the Registrable Securities
countersign this waiver, then, in accordance with Section 9.11 of the Agreement,
this waiver will be binding

 

--------------------------------------------------------------------------------


 

against all Purchasers.

All other provisions of the Purchase Agreement shall remain in full force and
effect.

Please indicate your waiver with respect to such rights by countersigning and
returning this Waiver Letter as soon as possible.

Sincerely,

Pharsight Corporation

 

  /s/  Michael Perry

 

Michael Perry

President and Chief Executive Officer

 

 

The undersigned have read the foregoing and hereby waive such rights on behalf
of itself and the other Purchasers under Section 9 of the Purchase Agreement as
provided above.  This Waiver Letter may be countersigned in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one instrument.

 

PURCHASER(S):

ALLOY PARTNERS 2000, L.P.

ALLOY VENTURES 2000, L.P.

ALLOY CORPORATE 2000, L.P.

ALLOY INVESTORS 2000, L.P.

By:  Alloy Ventures 2000, LLC, its General Partner

 

 

By:    /s/  Tony DiBona                                                      

                Name:     Tony DiBona

                Title:  Managing Member

 

Address:

 

480 Cowper Street

 

 

Second Floor

 

 

Palo Alto, California

 

 

Attn:  Tony Di Bona

Email:

 

cfo@alloyventures.com

Facsimile:

 

(650) 687-5010

 

2

--------------------------------------------------------------------------------


 

PURCHASER(S) CONTINUED:

DONALDSON, LUFKIN & JENRETTE SECURITIES CORPORATION, as nominee for DLJ First
ESC, L.P., EMA 2001 Plan, L.P., CSFB 2001 Investors, L.P., Credit Suisse First
Boston Private Equity, Inc., Docklands 2001 Plan, L.P., and Paradeplatz 2001
Plan, L.P.

 

 

 

By:    /s/  Kathleen D. La Porte                                          

                Name:     Kathleen D. La Porte

                Its: Attorney-in-Fact

 

Address:

 

Sprout Group

 

 

11 Madison Avenue

 

 

13th Floor

 

 

New York, NY 10010

Email:

 

kathleen.laporte@sproutgroup.com

Facsimile:

 

(646) 935-7094

 

SPROUT ENTREPRENEURS FUND, L.P.

By:  DLJ Capital Corp., its General Partner

 

 

By:    /s/  Kathleen D. La Porte                                          

                Name:     Kathleen D. La Porte

                Its: Managing Director

 

Address:

 

Sprout Group

 

 

11 Madison Avenue

 

 

13th Floor

 

 

New York, NY 10010

Email:

 

kathleen.laporte@sproutgroup.com

Facsimile:

 

(646) 935-7094

 

 

3

--------------------------------------------------------------------------------


 

PURCHASER(S) CONTINUED:

SPROUT CAPITAL IX, L.P.

By:  DLJ Capital Corp., its Managing General Partner

 

 

By:    /s/  Kathleen D. La Porte                                          

                Name:     Kathleen D. La Porte

                Its: Managing Director

 

Address:

 

Sprout Group

 

 

11 Madison Avenue

 

 

13th Floor

 

 

New York, NY 10010

Email:

 

kathleen.laporte@sproutgroup.com

Facsimile:

 

(646) 935-7094

 

SPROUT CAPITAL VII, L.P.

By:  DLJ Capital Corp., its Managing General Partner

 

 

By:    /s/  Kathleen D. La Porte                                          

                Name:     Kathleen D. La Porte

                Its: Managing Director

 

Address:

 

Sprout Group

 

 

11 Madison Avenue

 

 

13th Floor

 

 

New York, NY 10010

Email:

 

kathleen.laporte@sproutgroup.com

Facsimile:

 

(646) 935-7094

 

 

4

--------------------------------------------------------------------------------


 

PURCHASER(S) CONTINUED:

SPROUT CEO FUND, L.P.

By:  DLJ Capital Corp., its Managing General Partner

 

 

By:    /s/  Kathleen D. La Porte                                          

                Name:     Kathleen D. La Porte

                Its: Managing Director

 

Address:

 

Sprout Group

 

 

11 Madison Avenue

 

 

13th Floor

 

 

New York, NY 10010

Email:

 

kathleen.laporte@sproutgroup.com

Facsimile:

 

(646) 935-7094

 

DLJ CAPITAL CORP.

 

 

By:    /s/  Kathleen D. La Porte                                          

                Name:     Kathleen D. La Porte

                Its: Managing Director

 

Address:

 

Sprout Group

 

 

11 Madison Avenue

 

 

13th Floor

 

 

New York, NY 10010

Email:

 

kathleen.laporte@sproutgroup.com

Facsimile:

 

(646) 935-7094

 

DLJ FIRST ESC L.P.

By:  DLJ LBO Plans Management Corporation, its General Partner

 

 

By:    /s/  Kathleen D. La Porte                                          

                Name:     Kathleen D. La Porte

                Its: Attorney-in-Fact

 

Address:

 

Sprout Group

 

 

11 Madison Avenue

 

 

13th Floor

 

 

New York, NY 10010

Email:

 

kathleen.laporte@sproutgroup.com

Facsimile:

 

(646) 935-7094

 

 

5

--------------------------------------------------------------------------------